ITEMID: 001-83993
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF SINITSYNA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1945 and lives in the town of Saransk in the Mordoviya Republic.
5. In 1990 the applicant obtained a State special-purpose commodity bond (облигация государственного целевого беспроцентного займа). By its terms the Government undertook to give her a Russian-made VAZ passenger car.
6. It appears that in 1993 the applicant requested the State to comply with its obligation, but it could not be fulfilled for want of cars.
7. After the change in legislation in 1995 and 1996, the applicant became entitled to compensation in the amount equal to the car value, as described in the bond and determined in co-ordination with car manufacturers at the moment of redemption.
8. It appears that in August 1998 the applicant received partial compensation.
9. In November 1999 she sued the Government for the full market value of the car.
10. By judgment of 25 April 2002, the Oktyabrskiy District Court of Saransk awarded her 50,400 Russian roubles (RUB) against the Ministry of Finance. On 4 June 2002 the Supreme Court of the Mordoviya Republic upheld the judgment.
11. On 19 June 2002 the bailiff instituted enforcement proceedings. On 1 July 2002 the bailiff returned the writ of execution to the applicant. On the same date, the applicant re-submitted it to the Ministry of Justice. Upon the Ministry's instructions, on 17 July 2002 the applicant forwarded her writ to the Treasury Department in Moscow.
12. By letter of 26 August 2002 the Treasury returned the writ to the applicant, indicating that it should be submitted to the Ministry of Finance. The applicant sent the writ to the Ministry on 10 October 2002
13. On 6 December 2002 the Ministry informed the applicant that it would not enforce the judgment because supervisory-review proceedings had been pending.
14. The applicant received the monies due to her on 28 April 2006.
VIOLATED_ARTICLES: 6
